Exhibit 10.13
 
Lease Agreement (hereinafter called "Lease") made this 11th day of March, 2012
between ULSTER HEIGHTS PROPERTIES INC., with offices at P.O.B. 1029, Monsey, New
York 10952 (hereinafter called "Lessor" or "Landlord"); and OSL Holdings Inc.
(hereinafter called "Lessee" or "Tenant"), with a principal place of business at
60 Dutch Hill Rd. # 15 Prel Plaza, Orangeburg, New York 10962.
 
W I T N E S S E T H:
 
            Lessor leases to Lessee and Lessee hires from Lessor Thirteen
hundred and eighty nine  (1389) gross square feet designated office #15, as more
particularly set forth in Schedule A attached hereto and made a part hereof
(hereinafter called the "Demised Premises" or the "Premises") in the building
known as Prel Plaza, Orangeburg, in the Town of Orangeburg, State of New York,
(hereinafter called "Building") for the term and upon the payment of the rents
and the keeping, performance and observance of all the terms, covenants,
provisions, conditions and limitations hereinafter set forth, and each of the
parties covenants and agrees to keep, perform and observe all of the same on its
part to be kept, performed and observed.  The parties acknowledge that each has
independently measured the area to be demised and have agreed upon 1330 square
feet for the purposes of this Lease.
 
TERM AND COMMENCEMENT DATE
 
            1.         (a)        The term of this Lease shall be for FIVE (5)
years beginning on the "commencement date" as set forth in paragraph 1(b).
 
                        (b)        The initial term of this Lease shall commence
on March 1, 2012 (hereinafter called the "Commencement Date").
 
                        (c)        Tenant shall have access to the Demised
Premises twenty-four (24) hours a day seven (7) days a week.
 
RENT AND SECURITY DEPOSIT
 
            2.         (a)        Lessee covenants and agrees to pay Lessor the
Base Rent and additional rents hereinafter provided.  As Base Rent for the
Demised Premises, the Lessee shall pay the sum set forth in Subparagraph (b) of
this Paragraph 2, payable in equal monthly installments in advance, on the first
day of each calendar month during the term.  Lessee covenants and agrees that
the Base Rent and all additional rents, charges and adjustments hereunder shall
be paid to Lessor in legal tender of the United States of America without any
demand therefor, at the address of Lessor as above, or at such other place as
Lessor may from time to time designate by notice in writing.
 
                        Rent is due on the first of every month, in the event
payment is not made on or before the 10’tht’day of the month, Lessee shall pay a
late charge in the amount of 7% of the total monthly rental payments that are
due.
 
 (b)        Base Rent payable by Lessee to Lessor shall be the sum of $24,000.00
per annum, payable in equal monthly installments of $2000.00 for the first year
of this Lease.  The rent for the Second year of the lease shall be the amount of
$2500.00 per month. The rent for the third year of the lease shall be the amount
of $3000.00 per month The rent for the last two years of the lease should be the
amount mentioned above with an increase of the CPI plus Two percent with a five
percent cap.
 
 
1

--------------------------------------------------------------------------------

 
 
                        (c)        The Lessee has deposited with Lessor the sum
of $5000.00 as security for the faithful performance and observance by Lessee of
the terms, provisions and conditions of this lease; it is agreed that in the
event Lessee defaults in respect of any of the terms, provisions and conditions
of this lease, including, but not limited to the payment of rent and additional
rent.  Lessor may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Lessee is in default or for any sum which Lessor
may expend or may be required to expend by reason of Lessee's default in respect
of any of the terms, covenants and conditions of this lease, including but not
limited to, any damages or deficiency in the re-letting of the premises, whether
such damages or deficiency accrued before or after summary proceedings or other
re-entry by Lessor.  In the event that Lessee shall fully and faithfully comply
with all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to Lessee after the date fixed as the end of the
Lease and after delivery of entire possession of the demised premises to
Lessor.  In the event of a sale of the land and building or leasing of the
building, of which the demised premises form a part, Lessor shall have the right
to transfer the security to the vendee or lessee and Lessor shall thereupon be
released by Lessee from all liability for the return of such security, and
Lessee agrees to look to the new Lessor for the return of said security; and it
is agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new Lessor.  Lessor further covenants that it will not
assign or encumber or attempt to assign or encumber the monies deposited herein
as security and that neither Lessor nor its successors or assigns shall be bound
by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.
 
USE
 
            3.         (a)        Lessee shall use and occupy the Demised
Premises for any legal office purpose and for no other purposes.
                                                    
                        (b)        Lessee shall not use or permit the Demised
Premises to be used for any unlawful or illegal business or purpose or for
lodging and no cooking shall be done therein.  Using a microwave and coffeemaker
is permissible. Lessee at its sole expense shall comply promptly with all laws,
orders and regulations of Federal, State, County and Municipal Authorities and
with any direction of any public officer or officers which shall impose any
liability, order or duty upon Lessor or Lessee with respect to Lessee's use or
occupancy of the Demised Premises any spirituous, malt or vinous liquor or any
narcotic drugs and shall not exhibit, sell or offer for sale on the Demised
Premises or in the building anything whatsoever except such as are essentially
connected with the stated use of the Demised Premises.  Lessee shall not do or
permit to be done any act or thing upon the Demised Premises which will
invalidate or be in conflict with any fire insurance policies or increase the
rate for fire insurance covering the building of which the Demised Premises form
a part and shall not do or permit to be done any act or things upon the Demised
Premises which shall or might subject Lessor to any liability or responsibility
for injury to any person or persons or to property by reason of any business or
operation being carried on in the Demised Premises or for any other reason.  In
no event shall any explosives or flammable materials be taken into or retained
in the premises.  If by reason of failure of Lessee to comply with the
provisions hereof including, but not limited to, the use to which Lessee puts
the Premises, the fire insurance rate shall at the commencement of the term or
at any time thereafter be higher than it otherwise would be, then Lessee shall
reimburse Lessor, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Lessor, which shall have been charged
because of such failure or use by Lessee and shall make such reimbursement upon
the first day of the month following payment of such additional cost by Lessor. 
Lessee will not at any time use or occupy the Demised Premises in violation of
any certificate of occupancy issued for the building or the Premises, provided
said Certificate of Occupancy allows for the use hereinabove set forth.
 
 
2

--------------------------------------------------------------------------------

 
 
                        (c)        Lessor expressly warrants and represents that
it is authorized to enter into this Lease Agreement with Lessee and that the
Building is zoned to permit the Premises to be used for all of the purposes
hereinbefore stated in Paragraph 3(b) above.  Lessor also covenants and agrees
that it is not currently in violation of any law, order of regulation of
Federal, State, County and Municipal Authorities, with respect to the subject
Premises.  Notwithstanding anything in this Paragraph 3(c) to the contrary,
Lessor shall be responsible for and shall hold Lessee harmless from any costs,
damages of expenses resulting from Lessor's failure at anytime during the term
of the Lease to comply with any laws, orders and regulations of Federal, State,
County and Municipal Authorities pertaining to the Building.  Without limiting
the foregoing, Lessor shall be solely responsible for, and shall hold Lessee
harmless from any costs, damages or expenses involved in the Lessor's compliance
or attempt to comply as owners of the Building, with any order, public or
private suit, action or claim relating to an environmental problem not
attributable to Lessee.
 
                        (d)        In the event any governmental authority
having jurisdiction shall hereafter at any time contend and/or declare by
notice, violation, order, statute, rule, regulation or in any other manner
whatsoever that the Demised Premises are used for a purpose which is in
violation of any such law, order or certificate of occupancy provided it shall
hold the Landlord harmless and indemnify it from any liability of whatever kind
whatsoever resulting from the Lessee's continued use of the Premises.  In the
event Lessee chooses not to contest or an adverse determination is made against
it as a result of such contest, failure by Lessee to discontinue such use after
such notice shall be deemed a default in the fulfillment of a covenant of this
Lease and Lessor shall have the right to terminate this Lease immediately, and
in addition shall have any and all the rights, privileges and remedies given to
Lessor by and pursuant to the provisions of Paragraph 19 hereof.
 
ADDITIONAL RENT
 
            4.          (a)        Gross Lease.  It is understood and agreed
that this Lease Agreement is intended to a be gross lease.  It is the intention
of the parties that Landlord shall receive the rentals herein reserved free form
all charges and expenses, except as set forth herein in this Lease, imposed upon
or by reason of the Premises and the ownership of Landlord, its successors and
assigns.
 
                                    (i)  In no event shall Tenant be liable
hereunder for or required to pay any income, profit, excise or franchise taxes,
or taxes with respect to the rent received by Landlord under this Lease
Agreement, or upon the right of Landlord to receive such rent or to do business,
or any tax, assessment or governmental imposition in replacement or substitution
of the foregoing or of a similar character.
 
 
3

--------------------------------------------------------------------------------

 
 
                                    (vi)  If Landlord shall receive a refund for
any tax year in which a tax payment shall have been made by Tenant, Landlord
shall repay to Tenant, Tenant's Proportionate Share of such refund after
deducting therefrom the costs and expenses of obtaining such refund.  If
Landlord shall effect a reduction in assessed valuation, thus reducing the
amount of taxes which would otherwise be payable by Tenant hereunder, Tenant
shall pay, within twenty (20) days after demand to Landlord, Tenant's share of
the costs and expenses of obtaining such reduction of assessed value (less any
amounts paid or applied upon receipt of refund), which demand shall set forth a
breakdown of such costs and expenses.
 
REPAIRS, REPLACEMENTS, ALTERATIONS and INSTALLATIONS
 
            5.         (a)        Lessee shall take good care of the Demised
Premises and the fixtures and appurtenances therein.  Lessee shall make at its
own expense all repairs and replacements required to keep the Demised Premises
and fixtures in good working order and condition except (a) structural repairs
other than those resulting from the misuse or negligence of the Tenant; (b)
repairs required to be made by Lessor pursuant to Article 14 hereof; (c) repairs
and replacements to the lighting ballasts and major components of the heating
and air conditioning system, including, without limitation, compressors, fans,
motors, blowers and duct work.  All such repairs and replacements shall be the
Lessor's sole responsibility unless same was caused due to the negligence of the
Tenant; and (d) such repairs as may be required of Lessor in furnishing the
services specified in Paragraph 6 hereof.  Lessee shall maintain, at its own
expense, all light bulbs, fluorescent tubes, and lighting fixtures in the
Demised Premises, including all component parts such as starters, ballasts, and
lenses or grills.  All repairs made by Lessee shall be at least equal in quality
to the original work.  Lessee shall not make any installations, alterations,
additions or improvements in or to the Demised Premises without first obtaining
Lessor's written consent thereto other than cosmetic changes and those relating
to the Tenant's initial fix-up of the Premises and shall make the same and all
repairs only between such hours and by such contractors or mechanics as may be
approved in writing by Lessor, which approval shall not be unreasonably
withheld.  All alterations, decorations, installations, additions or
improvements upon the Demised Premises made by either party (including but not
limited to fixed panelling, partitions, railings, and the like), except Lessee's
movable fixtures book shelves and furniture shall, unless Lessor elects
otherwise (by notice in writing to Lessee given not less than twenty (20) days
prior to the expiration or other termination of this Lease or of any renewal or
extension thereof) become the property of Lessor and shall remain upon, and be
surrendered with, said Premises, as a part thereof, at the end of said term or
renewal term, as the case may be.  If Lessor shall elect otherwise, then Lessee
shall remove at its expense such alterations, installations, additions or
improvements made by Lessee upon the Premises as Lessor shall so elect, and
Lessee shall repair and restore the Premises to original condition, fair wear
and tear accepted, at its sole expense prior to the expiration of the term.
 
            Lessee shall have the right to provide additional telephone and/or
electric lines to the Demised Premises providing such additional lines do not
involve the defacing of the building or affect the appearance of the building. 
Should such additional electric lines increase the cost of electricity to the
Lessor, such increase shall be paid by Lessee, or Lessor may, at its sole
discretion, have the area demised separately metered, with all charges incident
thereto and monthly charges thereafter paid by Lessee during the term of the
Lease.
 
 
4

--------------------------------------------------------------------------------

 
 
                        (b)        ALTERATIONS     Tenant shall, before making
any alterations, additions, installations or improvements, at its expense,
obtain all permits, approvals, certificates required by any government or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Lessor and Lessee agrees to carry and will cause Lessee's
contractors and subcontractors to carry such workman's compensation, general
liability, personal and property damage insurance as Lessor may reasonably
require. l If any mechanic's lien is filed against the Demised Premises, or the
building of which the same forms a part, for work claimed to have been done for,
or materials furnished to, Lessee, whether or not done pursuant to this
paragraph, the same shall be discharged by Lessee within twenty (20) days
thereafter, at Lessee's expense, by filing the bond required by law or
otherwise.  All fixtures including but not limited to all plumbing, electrical
and HVAC installations, (but excluding the Lessee's trade fixtures), partitions
railings and like installations, installed in the Premises at any time, either
by Lessee or by Lessor in Lessee's behalf, shall, upon installation, become the
property of Lessor and shall remain upon and be surrendered with the Demised
Premises unless Lessor, by notice to Lessee no later than twenty (20) days prior
to the date fixed as the termination of this Lease, elects to relinquish
Lessor's rights thereto and to have them removed by Lessee, in which event, the
same shall be removed from the Premises by Lessee prior to the expiration of the
Lease, at Lessee's expense.  Nothing in this paragraph shall be construed to
give Lessor title to or to prevent Lessee's removal of trade fixtures, moveable
office furniture and equipment, and records and files, but upon removal of any
such from the Premises or upon removal of other installations as may be required
by Lessor.  Lessee shall immediately and at its expense, repair and restore the
Premises to the condition existing prior to installation, normal wear and tear
accepted, and repair any damage to the Demised Premises or the Building due to
such removal.  All property permitted or required to be removed by Lessee at the
end of the term remaining in the Premises after Lessee's removal shall be deemed
abandoned and may, at the election of Lessor, either be retained as Lessor's
property or may be removed from the Premises by Lessor at Lessee's expense.
 
(c)        The Landlord at its sole cost and expense shall install upon the roof
of the building new air conditioning unit of units of sufficient size and
capacity so as to cool the demised premises to 70 degrees when the outside
temperature is 90 degrees.  Tenant shall as part of its plans and specifications
show the duct work and all other electrical and installation requirements and
other required work for the use of such unit installed by the Landlord which
work shall be at Tenant's cost and expense as set forth in paragraph 2 (b)
hereof.
 
(d)        The landlord shall install a kitchen as promised  to tenant at the
landlords cost in the future in the same manner they agreed on. 
 
ASSIGNMENT
 
            6.         Lessor acknowledges and consents to Lessee sharing all or
part of the Demised Premises with various affiliated entities and shall permit
Lessee to apportion space and payments in its sole discretion. Lessor also
consents to Lessee’s right to sublet all or part of Demised premises for any
lawful office use in its sole discretion. The consent by Lessor to an assignment
or underletting shall not in any wise be construed to relieve Lessee from
obtaining the express consent in writing of Lessor to any further assignment or
underletting, nor shall the same release or discharge Lessee from any liability,
past, present or future, under this Lease, and Lessee shall continue fully
liable in all respects hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
LIABILITY AND INDEMNITY
 
            7.         (a)        Lessee agrees to indemnify and save harmless
Lessor against and from any and all claims by or on behalf of any person or
persons, firm or firms, corporations, arising from the conduct or management of
or from any work or anything whatsoever done by or on behalf of Lessee other
than those claims resulting from the intentional or negligent acts and omissions
of the Landlord or its agents, contractors, servants, employees or licenses in
or about the Demised Premises, and will further indemnify and save Lessor
harmless against and from any and all claims arising from any breach or default
on the part of Lessee in the performance of any covenant or agreement on the
part of Lessee to be performed, pursuant to the terms of this Lease, or arising
from intentional or negligent acts and omissions of Lessee, or any of its
agents, contractors, servants, employees or licensees, and from and against all
costs, counsel fees, expenses and liabilities incurred in or about any such
claim or action or proceeding brought thereon; and in case any action or
proceeding be brought against Lessor by reason of any claim, Lessee upon notice
from Lessor covenants to resist or defend at Lessee's expense such action or
proceeding.
 
                        (b)        Landlord shall not be liable to Tenant or
Tenant's employees, agents, patrons or invitees, or any person whomsoever, for
any injury to person or damage to property on or about the Demised Premises or
upon the parking lot or sidewalk areas adjoining the Demised Premises caused by
the sole negligence or sole misconduct of Tenant, its employees or agents, or
any other person entering upon the Premises under express or implied invitation
of the Tenant (other than Landlord or Landlord's employees or agents), and
Tenant agrees to indemnify Landlord and hold it harmless from any loss, claim,
damage, cost or expense suffered or incurred by Landlord by reason of any such
damage or injury.
 
                        (c)        If the Landlord or any successor in interest
be an individual, joint venture, tenancy in common, co-partnership, limited
partnership, unincorporated association, or other unincorporated aggregate of
individuals ()all of which are referred to below, individually and collectively,
as an "unincorporated Landlord"), then anything elsewhere to the contrary
notwithstanding, Tenant shall look solely to the estate and property of such
unincorporated Landlord in the land and building of which the Leased Premises
are a part, for the satisfaction of Tenant's remedies for the collection of a
judgment (or other judicial process) requiring the payment of money by Landlord
in the event of any default or breach by Landlord with respect to any of the
terms, covenants and conditions of the Lease to be observed and/or performed by
Landlord, and no other property or assets of such unincorporated landlord shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of tenant's remedies except for any insurance fund which may be
available to the Landlord with respect to any such default or breach.
 
 
6

--------------------------------------------------------------------------------

 
 
                        (d)        Except in the case of an assignment or
subletting requiring the prior written consent of the Landlord and subject to
the provisions of subparagraph 8(e), the Landlord shall look solely to the
furniture, equipment and fixtures and property of the Tenant, or successor in
interest for the satisfaction of Landlord's remedies for the collection of a
judgment requiring the payment of money by the Tenant in the event of any
default or breach by the Tenant with respect to the payment of rent or
additional rent.
 
SUBORDINATION AND ATTORNMENT
 
            8.         (a)        This lease and all rights of Lessee hereunder
are subject and subordinate to all ground and/or underlying Leases and to all
trust indentures and mortgages, blanket or otherwise, which do now or may
hereafter affect the same or the real property of which the Demised Premises
form a part (and which may also affect other property) and to any and all
renewals, modifications, consolidations, replacements and extensions hereof.  It
is the intention of the parties that this provision be self-operative and that
no further instrument shall be required to effect such subordination of this
Lease.  Lessee shall, however, upon demand at any time or times, promptly
execute, acknowledge and deliver to Lessor, without expense to Lessor, any and
all instruments that may be necessary or proper to subordinate this Lease and
all rights of Lessee hereunder to any such Leases, indentures, and/or mortgages
or to confirm or evidence said subordination.  Lessee covenants and agrees, in
the event any proceedings are brought for the foreclosure of any such mortgage,
to attorney to the purchaser upon any such foreclosure sale and to recognize
such purchaser as the Lessor under this Lease or, in the event of the
termination, for any reason whatsoever, of any such underlying Lease above
referred to, that Lessee (at the option of the holder of the reversion under
such underlying Lease to be evidenced by written notice of election to Lessee)
will attorn to and recognize such holder as the then Lessor under this Lease to
the same extent and effect as the original lessor hereunder.  Lessee agrees to
execute and deliver at any time and from time to time, upon the request of
lessor or of any such holder, any instrument which, in the sole judgment of
Lessor, may be necessary or appropriate in any of such events to evidence such
attornment.  Lessee further waives the provisions of any statute or rule of law,
now or hereafter in effect, which may give or purport to give Lessee any right
or election to terminate or otherwise adversely affect this Lease and the
obligation of Lessee hereunder in the event any such foreclosure proceeding is
brought, and agrees that this Lease shall not be affected in any way whatsoever
by any such foreclosure proceeding.
 
                (b)       Tenant agrees that if by reason of default on the part
of Landlord herein, under any ground or underlying Lease or any Leasehold
mortgage or any mortgage affecting landlord's interest (as ground lessee), or as
mortgagor, the underlying lessor (overlandlord) or a Leasehold mortgagee or
mortgagee shall enter into and become possessed of the real property of which
the Demised Premises form a part, or any part or parts of which real property,
either through possession or foreclosure action or proceedings, or through the
issuance and delivery of a new Lease of the Premises covered by the ground and
underlying Lease to said Leasehold mortgage or new mortgage, then if this Lease
is in full force and effect at such time, Tenant shall attorn to such
overlandlord, Leasehold mortgagee or mortgagee as its landlord; and in such
event, such lessor or Leasehold mortgagee or mortgagee shall not be liable to
Tenant for any defaults theretofore committed by Landlord and no such default
shall give rise to any rights of offset or deduction against the rents payable
under this Lease.
 
 
7

--------------------------------------------------------------------------------

 
 
            The provisions for attornment herein before set forth shall not
require the execution of any further instrument.  However if such lessor or
mortgagee to which Tenant agrees to attorn, as aforesaid, reasonably requests a
further instrument expressing such attornment, Tenant agrees to execute the same
promptly.
 
LOSS OR DAMAGE TO PROPERTY - INSURANCE
 
            9.         (a)        All personal property belonging to Lessee, its
servants, employees, suppliers, consignors, customers, licensees, located in or
about the building or Demised Premises shall be there at the sole risk of Lessee
and neither Lessor or Lessor's agents shall be liable for the theft, loss or
misappropriation thereof nor for any damage or injury thereto, nor shall the
Lessor be considered the voluntary or involuntary bailee of such personal
property, nor for damage or injury to Lessee or any of its officers, agents or
employees or to any other persons or to any property caused by fire, explosion,
water, rain, snow, frost, steam, gas, electricity, heat or cold, dampness,
falling plaster, sewers or sewage, odors, noise, leaks from any part of said
building or the roof, the bursting or leaking of pipes, plumbing, electrical
wiring and equipment and fixtures of all kinds, or by any act or neglect of
other tenants or occupants of the building or of any other person, or caused in
any manner whatsoever, except for the intentional or negligent acts or omissions
of the Landlord, its agents, servants and/or employees, nor shall Lessor be
liable for any latent defect in the Demised Premises or in the building as to
Tenant's improvements, except for such latent defects affecting such
improvements to the Demised Premises made by the Landlord, Lessee shall give
immediate written notice to Lessor in case of fire or accident in the Demised
Premises or of any defects, damage or injury therein or in any fixtures or
equipment.  Each party will protect, indemnify and save the other harmless from
all loses, costs or damages sustained by reason of any act or occurrence causing
injury to any person and/or property whomsoever to whatsoever, due directly or
indirectly due to its negligence.
 
                        (b)        Lessee agrees to maintain the broadest form
available of all risk liability insurance covering the Demised Premises in its
name and for the benefit of Landlord of which the Landlord shall be named as an
additional insured with any reputable insurance company licensed to do business
in the State of New York.  Lessee agrees to maintain fire and extended coverage
as well as loss of income insurance covering the demised premises in its name
and shall name the Landlord as an additional insured and loss payee with any
reputable insurance company licensed to do business in the State of New York. 
Said policies shall provide the following minimum coverages:
 

  Property Damage: $ 500,000.00;     Liability: $l,000.000.00 per person      
$3,000,000.00 per occurrence  

  Fire and Extended Coverage, including Loss of Income: $300,000, with Landlord
as Loss Payee  

 
            Proof of such insurance shall be submitted to the Lessor from time
to time upon request.  Such policies shall further provide that the Lessor must
be notified in writing at least ten (10) days prior to the cancellation of any
such policies.
 
 
8

--------------------------------------------------------------------------------

 
 
HOLDING OVER
 
            10.       If the Lessee willfully and wrongfully retains possession
of the Demised Premises or any part thereof after the termination of the term by
lapse of time or otherwise, without prior written approval of Lessor, the Lessee
shall pay the Lessor rent at double the rate specified in Paragraph 2 as
increased by adjustments required by Paragraph 4 for the time the Lessee thus
remains in possession, and in addition thereto, shall pay the Lessor all
damages, consequential as well as direct, sustained by reason of the Lessee's
retention of possession.  If the Lessee remains in possession of the Demised
Premises, or any part thereof, after the termination of the term by lapse of
time or otherwise, such holding over shall, at the election of the Lessor
expressed in a written notice to the Lessee and not otherwise, constitute an
extension of this Lease on a month to month basis at double the monthly rental
set forth in Paragraph 2 as increased by adjustments required by Paragraph 4. 
The provisions of this Section do not exclude the Lessor's rights of re-entry or
any other right hereunder.
 
EARLIER POSSESSION BY LESSEE
 
            11.       If permission is given to Lessee to enter into the
possession of the Demised Premises or to occupy Premises other than the Demised
Premises prior to the first day of the term of this Lease, Lessee covenants and
agrees that such occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this Lease. including the covenant to pay rent pro
rata.  In any event, rent shall commence on the first day of the term.  Taking
possession of the Demised Premises by Lessee shall be conclusive evidence as
against Lessee that the Premises were in good order and satisfactory condition
when Lessee took possession.  This Lease does not grant any right to light or
air over property, and Lessor shall not be liable to Lessee for any expense,
injury, loss or damages, resulting from work done in or upon, or by reason of
the use of, any adjacent or nearby building, land, street or alley.
 
SURRENDER AT END OF TERM
 
            12.       Lessee shall quit and surrender the Premises at the
expiration or earlier termination of the term broom clean and in as good
condition as ordinary wear and reasonable use will permit, damage by fire, other
casualty and the elements excepted and, subject to Lessor's exercise of the
election provided in Article 5, with all installations, alterations, additions
and improvements, including partitions which may have been installed by either
of the parties upon the Premises (except the Lessee's removable fixtures,
furniture, records and files shall remain Lessee's property, and Lessee shall
remove the same).  Lessee's obligations to observe and perform this covenant
shall survive the said expiration or earlier termination of this Lease.  If the
last day of the term or of any renewal thereof falls on a Saturday, Sunday or
legal holiday, the term shall expire on the business day immediately preceding.
 
 
9

--------------------------------------------------------------------------------

 
 
DAMAGE BY FIRE OR OTHER CAUSE
 
            13.       If the Demised Premises shall be partially damaged by fire
or other casualty, the damage shall be repaired by and at the expense of Lessor
as soon as reasonably possible, and (i) if such damage shall not have been
caused by the fault or neglect of Lessee, its servants, employees, agents, or
licensees, the rent and any additional rent until such repairs shall by made,
shall be apportioned according to the part of the Demised Premises which is
usable by Lessee; or (ii) if such damage shall be due to the fault or neglect of
Lessee, its servants, employees, agents, or licensees (without prejudice to any
other rights and remedies of Lessor), there shall be no abatement or
apportionment of rent.  Lessor shall incur no liability on account of any delay
in the completion of such repairs which may arise by reason of adjustment of
insurance, labor difficulties or any other cause beyond Lessor's control.  If
all or substantially all of the Demised Premises or the building are wholly
destroyed or become unfit for occupancy as a result of fire or other cause or
casualty, either party may elect, by written notice to the other within ninety
(90) days after the casualty date (a) to terminate this Lease as of the date
when the Demised Premises or building became unfit for occupancy; or (b) the
Lessor shall elect to repair, restore or rehabilitate the building or Demised
Premises (at the expense of Lessor) commencing within ninety (90) days after
Lessor is able to take possession of the damaged Premises and undertake
reconstruction or repairs and thereafter to prosecute the work with reasonable
diligence, in which latter event the lease shall not terminate, but rent shall
be abated on a per diem basis while the Premises are unfit for occupancy.  If
Lessor elects to repair, restore and rehabilitate the building and the Demised
Premises, and the same shall not have been repaired and restored to
substantially their former condition within six (6) months after the date of the
casualty (delays caused by adjustment of insurance, labor difficulties or other
causes beyond Lessor's control to be excluded from such computation), either
party shall have the right to terminate this Lease as of the casualty date by
written notice to the other within ten (10) days after the expiration of said
six (6) month period.  In the event of such termination of this Lease, Lessee's
liability for rent shall cease as of the date the Premises or the building were
made unfit for occupancy.  If the Lease shall be terminated pursuant to this
Article, Lessee shall promptly vacate the Premises and surrender the same to
lessor.  If the damage or destruction be due to the fault or neglect of Lessee,
the debris shall be removed at the expense of Lessee.  If the Demised Premises
are repaired and restored, the term of this Lease shall be extended for such
period of time as the Demised Premises was uninhabitable by Tenant.
 
ADDITIONAL RENT
 
            14.       All costs, charges, adjustments and expenses which Lessee
assumes or agrees to pay pursuant to the Lease shall at Lessor's election be
treated as additional rent and, in the event of nonpayment, Lessor shall have
the rights and remedies herein provided for in the case of nonpayment of rent or
a breach of condition.  If Lessee shall default in making any payment required
to be made by Lessee or shall default in performing any term, covenant or
condition of this Lease on the part of lessee to be performed hereunder, Lessor
at Lessor's option may (but shall not be obligated to) immediately or at any
time thereafter on ten (10) days' notice make such payment or, on behalf of
Lessee, cause the same to be performed for the account of Lessee and expend such
sum as may be necessary to perform and fulfill such term, covenant or condition,
and any and all sums so expended by Lessor, with interest thereon at the rate of
fifteen percent (15%) per annum from the date of such expenditure, shall be and
be deemed to be additional rent, in addition to the Base Rent, and shall be
repaid by Lessee to Lessor on demand, but no such payment or expenditure by
Lessor shall be deemed a waiver of Lessee's default nor shall it affect any
other remedy of Lessor by reason of such default.
 
 
10

--------------------------------------------------------------------------------

 
 
MECHANIC'S LIEN
 
            15.       If, because of any act or omission of Lessee or anyone
claiming through or under Lessee, any mechanic's or other lien or order for the
payment of money shall be filed against the Demised Premises or the Building, or
against Lessor (whether or not such lien or order is valid or enforceable as
such), Lessee shall, at Lessee's own cost and expense, cause the same to be
canceled and discharged of record within sixty (60) days after the date of
filing thereof, and shall also indemnify and save harmless Lessor from and
against any and all costs, expenses, claims, losses or damages, including
reasonable counsel fees, resulting therefrom or by reason thereof.
 
EMINENT DOMAIN
 
            16.       If the whole or any part of the Demised Premises shall be
condemned and taken for any public or quasi-public use, this Lease shall wholly
expire on the date title shall vest in the condemnor.  In no event whatsoever
shall Lessee have any claim against Lessor by reason of any condemnation or
taking of the whole or any part of the Demised Premises or of the Building, nor
shall Lessee have any claim to the amount or any portion thereof that may be
awarded as damages or paid as the result of any condemnation and taking.  Lessee
hereby assigns to Lessor all Lessee's right, title and interest in and to any
and all amounts awarded or paid by reason of any condemnation and taking, except
that Lessee shall be entitled to a claim for the value of its leasehold and its
leasehold improvements provided same does not reduce the Landlord's claim. 
Nothing contained in this paragraph to the contrary notwithstanding, if there is
a partial taking of the Demised Premises and the Lessor continued the operation
of the Building housing same, this Lease may continue at the option of the
Tenant and the rent to be paid hereunder will be prorated in accordance with the
diminution causes by the condemnation.
 
BANKRUPTCY
 
            17.       (a)        If at any time prior to the date herein fixed
as the commencement of the term of this Lease there shall be filed by Lessee in
any court pursuant to any statute either of the United States or of any State a
petition in bankruptcy or insolvency or for reorganization, arrangement or
composition, or for the appointment of a receiver or trustee of all or a portion
of Lessee's property, or if such petition shall be filed against Lessee (and
within thirty (30) days thereof, Lessee fails to secure a stay or discharge
thereof) or if Lessee makes an assignment for the benefit of creditors, this
Lease shall ipso facto be canceled and terminated and in such event neither
Lessee nor any person claiming through or under Lessee or by virtue of any
statute or of an order of any court shall be entitled to possession of the
Demised Premises and Lessor, in addition to the other rights and remedies given
by virtue of any other provision herein or elsewhere in this Lease contained or
by virtue of any statute or rule of law, may exercise any right of off-set,
and/or may retain as liquidated damages any rent, security, deposit or monies
received by Lessor from Lessee or others in behalf of Lessee upon the execution
hereof.
 
                        (b)        If at the date fixed as the commencement of
the term of this Lease or if at any time during the term hereof there shall be
filed by Lessee in any court pursuant to any statute either of the United States
or of any State a petition in bankruptcy or insolvency or for reorganization,
arrangement or composition, or for the appointment of a receiver or trustee of
all or a portion of Lessee's property or if any such petition shall be filed
against Lessee (and within thirty (30) days thereof, Lessee fails to secure a
stay or discharge thereof) or if Lessee makes an assignment for the benefit of
creditors this Lease at the option of Lessor, exercised by written notice to
Lessee within a reasonable time after notice of the happening of any one or more
of such events, may be canceled and terminated and in such event neither Lessee
nor any person claiming through or under Lessee by virtue of any statute or of
any order of any court shall be entitled to possession or to remain in
possession of the Premises demised but shall forthwith quit and surrender the
Premises, and Lessor, in addition to the other rights and remedies Lessor has by
virtue of any other provision herein or elsewhere in this Lease contained or by
virtue of any statute or rule of law, may exercise any right of off-set, and/or
may retain as liquidated damages any rent, security, deposit or monies received
by the Lessor from Lessee or others on behalf of the Lessee.
 
 
11

--------------------------------------------------------------------------------

 
 
DEFAULT
 
            18.       (a)        If Lessee defaults in fulfilling any of the
covenants of this Lease other than the covenants for the payment of rent or
additional rent, or if the Demised Premises become vacant or deserted, then in
any one or more of such events, Lessor may serve a written notice upon Lessee
specifying the nature of said default and that this Lease will be terminated on
a date which is twenty (20) days after the giving of such notice, and upon the
expiration of said twenty days (unless before such date all defaults at the time
existing under this Lease shall have been fully cured and made good, or in case
of a default being of such nature that the same cannot be completely cured or
remedied within said twenty (20) day period, Lessee shall then be diligently
proceeding to remedy or cure such default and shall promptly complete such
remedying or curing, in which event such default and such notice from Lessor
shall be deemed to be annulled) this Lease and the term hereby demised and all
rights of Lease under this Lease shall expire and terminate as fully and
completely as if the date of expiration of such twenty (20) day period were the
date herein definitely fixed for the end and expiration of this Lease and the
term thereof and Lessee shall then quite and surrender the Demised Premises to
Lessor, but Lessee shall remain liable as hereinafter provided.
 
                        (b)        If (l) the notice provided for in
subparagraph (a) hereof shall have been given and the term shall expire as
aforesaid; or (2) if Lessee shall default in the payment of additional rent
herein mentioned, or any part, or in making any other payment herein provided
for more than ten (10) days or (3) if any execution or attachment shall be
issued against Lessee or any of Lessee's property whereby the Demised Premises
shall be taken or occupied or attempted to be taken or occupied by someone other
than Lessee; or (4) if Lessee shall default with respect to any other Lease
between Lessor and lessee, its subsidiaries and/or other Lease between Lessor
and Lessee, its subsidiaries and/or affiliates, if any; or (5) if Lessee shall
fail to move into or take possession of the Premises within thirty (30) days
after commencement of the term of this Lease; then and in any of such events
Lessor may without notice, re-enter the Demised Premises either by force or
otherwise, the right to re-entry being expressly reserved to and by Landlord and
dispossess, by summary proceeding or otherwise, Lessee, the legal
representatives of Lessee or any other occupant of Demised Premises and remove
their effects and hold the Premises as if this Lease had not been made.  If
Lessee shall default hereunder prior to the date fixed as the commencement of
any renewal or extension of this Lease, Lessor may cancel and terminate such
renewal or extension agreement by written notice.
 
 
12

--------------------------------------------------------------------------------

 
 
                        (c)        In case of any such default, re-entry,
expiration and/or dispossess by summary proceedings or otherwise, (l) all rent
and additional rent shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/or expiration, together with such expenses as
Lessor may incur for legal expenses, and, reasonable attorneys' fees, brokerage,
and/or putting the Demised Premises in good order, or for preparing the same for
re-rental; (2) Lessor may re-let the Premises of any part or parts thereof,
either in the name of Lessor or otherwise, for a term or terms which may at
Lessor's option be less than or exceed the period which would otherwise have
constituted the balance of the term of this Lease and may grant reasonable
concessions or free rent; and/or (3) Lessee or the legal representatives of
Lessee shall also pay Lessor as liquidated damages for the failure of Lessee to
observe and perform said Lessee's covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the Lease or Leases of the
Demised Premises for each month of the period which would otherwise have
constituted the balance of the term of this lease.  The failure of Lessor after
due diligence to re-let the Premises or any part or parts thereof shall not
release or affect Lessee's liability for damages.  In computing such liquidated
damages there shall be added to the said deficiency such expenses as Lessor may
in cur in connection with re-letting, such as legal expenses, reasonable
attorneys' fees, brokerage and for keeping the Demised Premises in good order or
for preparing the same for re-letting.  Any such liquidated damages shall be
paid in monthly installments by Lessee on the rent day specified in this Lease
and any suit brought to collect the amount of the deficiency for any month shall
not prejudice in any way the rights of Lessor to collect the deficiency for any
subsequent month by a similar proceeding.  Lessor at Lessor's option may make
such reasonable and customary alterations, repairs, replacements and/or
decorations in the Demised Premises as Lessor in Lessor's sole judgment
considers advisable and necessary for the purpose of re-letting the Demised
premises; and the making of such alterations and/or decorating shall not operate
or be construed to release Lessee from liability hereunder as aforesaid.  Lessor
shall in no event be liable in any way whatsoever for failure to collect the
rent thereof under such re-letting, provided Lessor has acted in good faith and
with due diligence.  In the event of a breach or threatened breach by Lessee of
any of the covenants or provisions hereof, Lessor shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided for. 
Mention in this Lease of any particular remedy shall not preclude Lessor from
any other available remedy, in law or in equity.  Lessee hereby expressly waives
any and all rights of redemption granted by or under any present or future laws
in the event of Lessee being evicted or dispossessed for any cause, or in the
event of Lessor obtaining possession of the Demised Premises, by reason of the
violation by Lessee of any of the covenants and conditions of this Lease, or
otherwise.
 
NO WAIVER
 
            19.       (a)        No receipt of money by Lessor from Lessee with
knowledge of the breach of any covenant or agreement of this Lease, or after the
termination hereof, or after the service of any notice, or after the
commencement of any suit, or after final judgment for possession of the Demised
Premises, shall be deemed a waiver of such breach, nor shall it reinstate,
continue or extend the term of this Lease or affect any such notice, demand or
suit.  Any demand upon Lessee for rent, wheresoever and whenever made, after the
same shall have become due and payable under the provisions hereof shall have
the same effect as though made at the time and place such rent became due, any
law to the contrary notwithstanding.
 
 
13

--------------------------------------------------------------------------------

 
 
                        (b)        No delay on the part of the Lessor in
exercising any right, power or privilege hereunder or to seek redress for
violation of, or to insist upon the strict performance of any covenant or
condition of this Lease, or of any part of the Rules and Regulations described
in Paragraph 27 hereof, shall operate as a waiver thereof nor shall any single
or partial exercise of any right, power or privilege, precluding any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
                        (c)        No act done or thing said by Lessor or
Lessor's agent shall constitute a cancellation, termination or modification of,
or eviction or surrender under, this Lease, or a waiver of any covenant,
condition or provision hereof, nor relieve Lessee of Lessor's obligation to pay
the rents herein provided.  Any acceptance of surrender, waiver or release by
Lessor and any cancellation, termination or modification of this Lease must be
in writing signed by Lessor, by its duly authorized officer.  The delivery of
keys to any employee or agent of Lessor shall not operate as a surrender or as a
termination of the Lease, and no such employee or agent shall have any power to
accept such keys prior to the termination of the Lease.
 
                        (d)       Lessee hereby further waives any and all
rights to recover or regain possession of the Demised Premises or to reinstate
or to redeem the Lease as permitted or provided by or under any statute, law or
decision now or hereafter in force and effect.
 
                        (e)        If there by any agreement between Lessor and
Lessee providing for the cancellation of this Lease upon certain provisions or
contingencies, and/or an agreement for the renewal hereof at the expiration of
the term first above mentioned, the right to such renewal or the execution of a
rental agreement between Lessor and Lessee prior to the expiration of such first
mentioned term shall not be considered an extension thereof or a vested right in
Lessee to such further term, so as to prevent Lessor from canceling this Lease
and any such extension thereof during the remainder of the original term hereby
granted; such privilege, if and when so exercised by Lessor, shall cancel and
terminate this Lease and any such renewal or extension previously entered into
between said Lessor and Lessee or the right of Lessee to any such renewal or
extension; any right herein contained on the part of Lessor to cancel this Lease
shall continue during any extension or renewal hereof; and any option of the
part of Lessee herein contained for an extension or renewal hereof shall not be
deemed to give Lessee any option for a further extension beyond the first
renewal or extended.
 
                        (f)         No failure by Lessor to enforce any of the
said Rules and Regulations against Lessee and/or any other lessee or occupant of
the Building shall be deemed a waiver thereof.  No provision of this Lease shall
be deemed waived by Lessor unless such waiver be in writing signed by Lessor,
except that no Rule and Regulation will be enforced against the Lessee if not
enforced against the other Tenants of the Landlord.
 
                        (g)        No payment by Lessee or receipt by Lessor of
a lesser amount than the rent or additional rent herein stipulated and reserved
shall be deemed to be other than on account of the earliest stipulated rent or
additional rent then due and payable, nor shall any endorsement or statement or
any check, or letter accompanying any rent check or payment be deemed an accord
and satisfaction, and Lessor may accept the same without prejudice to Lessor's
right to recover any balance due or to pursue any other remedy in this Lease
provided.
 
 
14

--------------------------------------------------------------------------------

 
 
RIGHTS RESERVED BY LESSOR
 
            20.       Without abatement or diminution in rent, Lessor reserves
and shall have the following additional rights:
 
                        (a)        To change the street address and/or the name
of the building and/or the arrangement and/or location of entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets, or other
public parts of the building without liability to Lessee, provided same does not
interfere with Lessee's use and enjoyment of the Demised Premises.
 
                        (b)        To approve in writing all signs and all
sources furnishing sign painting and lettering.  It is specifically understood
and agreed that the Lessor shall provide an interior building directory upon
which Lessee may display its name.  However, the cost of said display shall be
borne by the Lessee.  Likewise, all interior signage in the common areas (to
wit:  doors) upon which the demised premises form a part shall be uniform, as
selected by Lessor, and all said signage shall be ordered from Lessor's source
at Lessee's expense.
 
                        (c)        To enter the demised Premises at all
reasonable times upon reasonable notice to Lessee (1) for the making of
inspections, decorations, alterations, improvements and repairs, as Lessor may
deem necessary or desirable, (2) to exhibit the Premises to prospective
purchasers or lessees of the Building at any time and to others during the last
nine (9) months of the term, or extended term, of this Lease, (3) for any
purpose whatsoever relating thereto or to the safety, protection or preservation
of the Demised Premises or of the building or of Lessor's interest, and (4) to
take material into and upon said Premises in connection therewith.
 
                        (d)        At any time or times Lessor either
voluntarily or pursuant to governmental requirement, may, at Lessor's own
expense, make repairs, alterations or improvements in or to the building or any
part thereof and during alterations, may close entrances, doors, windows,
corridors, elevators or other facilities, provided that such acts shall not
unreasonably interfere with Lessee's use and occupancy of the Premises as a
whole.
 
                        (e)         To erect, use and maintain pipes and
conduits in and through the Demised Premises.
 
                        (f)         To charge to Lessee any expense including
overtime cost incurred by Lessor in the event that repairs, alterations,
decorating or other work in the Premises are made or done after ordinary
business hours at Lessee's request.
 
                        (g)        If during the last six months of the term or
of a renewal term, lessee shall have removed all or substantially all of
Lessee's property therefrom, Lessor may immediately enter and alter, renovate,
and redecorate the Premises without reduction or abatement of rent or incurring
any liability to Lessee for compensation.
 
 
15

--------------------------------------------------------------------------------

 
 
                        (h)        To grant to anyone the exclusive right to
conduct any particular business or undertaking in the building and provided same
does not interfere with Lessee's use and enjoyment of the Demised Premises.
 
                        Lessor may exercise any or all of the foregoing rights
hereby reserved to Lessor without being deemed guilty of an eviction, actual or
constructive, or disturbance or interruption of Lessee's use or possession and
without being liable in any manner toward Lessee and without limitation or
abatement of rent or other compensation, and such acts shall have no effect on
this Lease.
 
WAIVER OF TRIAL BY JURY
 
            21.       It is mutually agreed by and between Lessor and Lessee
that the respective parties hereto shall and they hereby do waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of landlord and tenant, Lessee's use
or occupancy of said Premises, and/or any claim of injury or damage, or for the
enforcement of any remedy under any statute, emergency or otherwise.
 
ENTRY BY LESSOR
 
            22.       If a representative of Lessee shall not be personally
present, after reasonable notice (where possible), to open and permit an entry
into said Premises at any time when an entry shall be necessary or permissible
hereunder, due to compelling circumstances or an emergency, Lessor or its
authorized or responsible agents may enter by a master key or may, if the
circumstances so warrant, forcibly enter the same without rendering Lessor or
its agents liable therefor (provided that, during such entry, reasonable care
shall be accorded to avoid damage or injury to Lessee's property), and without
in any  manner affecting the obligations and covenants of this Lease.  Nothing
contained in this Article, however, shall be construed to impose upon Lessee any
additional obligations, responsibilities or liability whatsoever for the care,
supervision or repair of the Building or Premises or any part thereof, except as
elsewhere in this Lease provided.
 
LESSEE'S DAMAGE OR INJURY TO THE PREMISES OR BUILDING
 
            23.       All damage or injury to the Premises or to its fixtures,
appurtenances and equipment or to the Building, its fixtures, appurtenances or
equipment caused by Lessee moving property in or out of the building or by
installation or removal of furniture, fixtures or other property or from any
cause of any kind or nature whatsoever of which Lessee, its servants, employees,
agents, visitors or licensees shall be the cause, shall be repaired, restored
and replaced promptly by Lessee at its sole cost and reasonable expense, in
quality and class at least equal to the original work or installations, and to
the satisfaction of Lessor, normal wear and tear accepted.  If Lessee fails to
make such repairs, restorations or replacements within a reasonable time, the
same may be made by Lessor for the account of Lessee  and the cost thereof shall
be collectible as additional rent or otherwise after rendition of a bill or
statement and payable simultaneously with the next monthly installments of
rental due and payable hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
                        Lessee shall not place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which is allowed by law.  Lessor reserves the right to
prescribe the weight and position of all safes which must be placed so as to
distribute the weight.  Business machines and mechanical equipment shall be
placed and maintained by and at Lessee's expense in settings sufficient in
Lessor's judgment to absorb and prevent vibration, excess heat, noise and
annoyance.  Except as provided in Paragraph 14 hereof, there shall be no
allowance to Lessee for a diminution of rental value and no liability on the
part of Lessor by reason of inconvenience, annoyance or injury to business
arising from Lessor, Lessee, or others making any repairs, alterations,
additions or improvements required or desirable to be made in or to any public
portion of the Building or to any fixtures, appurtenances or equipment thereof,
or to the Demised Premises or the fixtures, appurtenances, equipment thereof,
provided that the same shall be done as expeditiously and with as little
inconvenience to Lessee as possible and provided further, that Lessor shall, at
all times, provide access to the Demised Premises from the elevators and public
areas of the Building.  There shall be no liability in damages upon Lessor for
failure of Lessor or others to make any repairs, alterations, additions or
improvements in or to any portion of the Building or of the Premises or of the
fixtures, appurtenances or equipment thereof, except where same interferes with
the Lessee's use and enjoyment of the Premises.
 
                        Lessee shall not move any safe, heavy machinery, heavy
equipment freight, bulky material or fixtures into or out of the Building
without Lessor's prior written consent, which consent shall not be unreasonably
withheld; and, if any of the same shall require special handling by reason of
their bulk, weight, or otherwise, Lessee agrees to employ only persons holding
an appropriate license to perform said work and that all work in connection
therewith shall comply with all requirements of law.
 
BILLS AND NOTICES
 
            24.       Except as otherwise in this Lease provided, a bill,
statement, notice or communication which Lessor may be required to give to
Lessee shall be deemed sufficiently given or rendered if in writing, sent by
registered or certified mail, addressed to Lessee, Eric Kotch OSL Holdings Inc.
, 60 Dutch Hill Rd. #15 Orangeburg NY 10962 The time of the rendition of such
bill or statement and of the giving of such notice or communication shall be
deemed to be the time when the same is delivered to Lessee or deposited in a
United States Depository, postage prepaid.  Any notice by Lessee to Lessor shall
be served by registered or certified mail addressed to Lessor at the address
first hereinabove given or at such other address as Lessor shall designate by
written notice, with copy to Lessor, Managing Agent.
 
INABILITY TO PERFORM
 
            25.       This Lease and the obligations of Lessee to pay rent
hereunder and perform all of the other covenants and agreements hereunder on
part of Lessee to be performed shall in no wise be affected, impaired or excused
because Lessor is unable to fulfill any of its obligations under this Lease or
to supply,  or is delayed in supplying, any service expressly or impliedly to be
supplied or is unable to make, or is delayed in making any repairs, additions,
alterations or decorations or is unable to supply or is delayed in supplying any
equipment or fixtures if Lessor is prevented or delayed from so doing by reason
of strike or labor troubles or any outside cause whatsoever including, but not
limited to, governmental preemption in connection with a National Emergency or
by reason of any rule, order or regulation of any department or subdivision
thereof or of any government agency or by reason of the conditions of supply and
demand which have been or are affected by war or other emergency, or by reason
of any fire or other casualty or act of God.  The provisions of this paragraph
shall not apply to a willful or an intentional default on the part of the
Landlord.
 
 
17

--------------------------------------------------------------------------------

 
 
RULES AND REGULATIONS
 
            26.       Subject to the provisions of Paragraph "20(f)", Lessee and
Lessee's servants, employees, agents, visitors and licensees shall observe
faithfully, and comply strictly with, the Rules and Regulations hereto annexed,
and such other and further reasonable Rules and Regulations as Lessor or
Lessor's agents may, after notice to Lessee, from time to time adopt.  If the
Lessee disputes the reasonableness of any Rule or Regulation hereinafter made or
adopted by Landlord, the parties agree to submit the reasonableness of such Rule
or Regulation to such impartial person as the Lessor and Lessee may agree upon,
and in case the parties fail to agree upon an impartial person, the Lessee shall
have the right to submit the reasonableness of such regulation to arbitration in
the manner and in accordance with the rules of the American Arbitration
Association.  Nothing in this Lease contained shall be construed to impose upon
Lessor any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other Lease, as against any other Lessee and
Lessor shall not be liable to Lessee for violation of the same by any other
Lessee, its servants, employees, agents, visitors or licensees.
 
SPRINKLERS
 
            27.       If there now is or shall be installed in the Building a
"sprinkler system" and such system or any of its appliances shall be damaged or
injured, or not in proper working order by reason of any act of omission of
Lessee, or Lessee's agents, servants, employees, licenses or visitors, Lessee
shall forthwith restore the same to good working condition at its own expense;
and if the Board of Fire Underwriters or any bureau, department or official of
the state or city government having jurisdiction shall require or recommend that
any changes, modifications, alterations or additional sprinkler heads or other
equipment be made or supplied by reason of Lessee's business, or the location of
partitions, trade fixtures, or other contents of the Demised Premises, or for
any other reason, or if any such changes, modifications, alterations, additional
sprinkler heads or other equipment, become necessary to prevent the imposition
of a penalty or charge against the full allowance for a sprinkler system in the
fire insurance rate as fixed by said Board, or by any Fire Insurance Company,
Lessee shall, at Lessee's expense, promptly make and supply such changes,
modifications, alterations, additional sprinkler heads or other equipment.
 
OFFER BY MANAGING AGENT
 
            28.       If this Lease is offered to Lessee by the managing agent
of the Building, such offer is made solely in the capacity as such agent and
subject to Lessor's acceptance and approval; and Lessee has executed this Lease
upon the understanding that this Lease shall not in any way bind Lessor until
such time as the same has been approved and executed by Lessor and a counterpart
delivered to or received by Lessee.
 
 
18

--------------------------------------------------------------------------------

 
 
NO REPRESENTATIONS BY LESSOR
 
            29.       Lessor or Lessor's agents have made no representations or
promises with respect to the said building or the Demised Premises except as
herein expressly set forth.  The taking possession of the Demised Premises shall
be conclusive evidence, as against Lessee, that Lessee accepts the same "as is",
and that said Premises and the Building of which the same form a part were in
good and satisfactory condition at the time such possession was so taken, except
as to undiscoverable latent defects, and further subject to a punch list as to
uncompleted items which the Tenant shall provide Landlord within fifteen (15)
days of taking of possession.
 
MARGINAL NOTES
 
            30.       The marginal notes are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
or intent of this Lease; nor in any way affect this Lease.
 
QUIET ENJOYMENT
 
            31.       Upon Lessee's paying the rent and additional rent and
observing and performing all of the terms, covenants, agreements, conditions and
provisions on Lessee's part to be paid, observed or performed, Lessee shall
quietly enjoy the Demised Premises, subject, however, to the terms of this Lease
or mortgages provided for in Paragraph 9 hereof, free of hindrance and
molestation by Lessor.  Under no circumstances shall the Lessor be liable to the
Lessee, or any of its servants, agents, or employees for damage, loss or injury
resulting from civil disorder, riot, or insurrection, except resulting from the
intentional acts of the Landlord, its agents or employees.
 
ASSIGNS
 
            32.       The terms, covenants and conditions contained in this
Lease shall bind and inure to the benefit of Lessor, Lessee and their respective
heirs, legal representatives, successors and assigns, subject, however, to the
provisions of Paragraph "7" hereof.
 
CERTIFICATE OF LESSEE
 
            33.       At request of either party and without charge therefor,
the other party will execute, acknowledge and deliver to Lessor a Certificate to
the effect that:
 
                        (a)        The Lease is in full force and effect and has
not been modified (or if modified, modifications will be set forth).
 
                        (b)        Dates on which rent and additional rents have
been paid.
 
                        (c)        Any defaults exists on the part of the Lessor
or Lessee.
 
 
19

--------------------------------------------------------------------------------

 
 
PARKING PRIVILEGES
 
            34.       (a)        Parking areas shall not be considered part of
the Demised Premises; however, Lessee shall have the right in common with all
other Lessees and their customers to access and use of the existing parking
facilities.
 
                        (b)        The Lessor shall be responsible for the
customary maintenance of the parking lot, including the appropriate signage,
striping and lighting thereof including snow removal from parking lot and
sidewalks.
 
CURING TENANT'S DEFAULT - ADDITIONAL RENT
 
            35.       If Tenant shall default in the performance of any
covenant, agreement, agreement, term, provision or condition herein contained,
Landlord, without thereby waiving such default, may perform the same for the
account and at the expense of Tenant, without notice in a case of emergency and
in any other case if such default continues after thirty (30) days from the date
of the giving of Landlord to Tenant of written notice of intention so to do. 
Bills for any expense incurred by Landlord in connection with any such
performance by Landlord for the account of Tenant, as well as bills for any
property, material, labor or services provided, furnished or rendered, or caused
to be provided, furnished or rendered by Landlord to Tenant may be sent by
Landlord to Tenant monthly, or immediately, at Landlord's option, and shall be
due and payable by Tenant within fifteen (15) days after the same is sent to
Tenant by Landlord, and the amounts thereof shall be deemed to be additional
rent under this Lease.
 
MISCELLANEOUS
 
            36.      (a)        The Landlord shall deliver the premises in a
broom clean condition and the Landlord shall remove from the premises at
Landlord's own cost and expense all equipment used by the former tenant in the
operation of the former tenant's restaurant.  The Landlord shall similarly
remove all items capable of removal, but in no event shall the Landlord required
to remove any of the interior walls, carpets or ceilings.
 
                        (b)        There presently exists at the rear of the
lower level of the middle wing a loading dock.  So long as the Landlord
maintains said loading dock, said dock shall not be used for storage, pick-up of
materials or garbage.
           
                        (c)       The Landlord at its own cost and expense will
remove the trash and garbage every business day and shall cause the exterior of
the windows of the premises demised to be cleaned in accordance with the
Landlord's schedule of cleaning the exterior of windows of the Landlord's entire
building.
 
                        (d)        Tenant shall have the right to inspect the
Demised Premises prior to the Commencement Date.  Tenant agrees that neither
Landlord, nor any broker, Landlord's agent, employee or representatives of
Landlord nor any other party has made, and Tenant does not rely on, any
representations, warranties or promises with respect to the building, the land
and the Demised Premises or this Lease, except as herein expressly set forth,
and no rights, easements or licenses are acquired by Tenant by implication or
otherwise, except as expressly set forth in the provisions of this Lease.
 
 
20

--------------------------------------------------------------------------------

 
 
                        (e)        Nothing shall be done or permitted in any
Tenant's Premises, and nothing shall be brought into or kept in any Tenant's
Premises, which would impair or interfere with any of the building services or
the proper and economic heating, cleaning or other services of the building or
the Premises, nor shall there be installed by any Tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of the Landlord, might cause any such impairment or interference.  No
dangerous, inflammable combustible or explosive object or material shall be
brought into the building by any Tenant or with the permission of any Tenant.
 
                       (f)         Whenever Landlord's consent or approval is
required under this Lease, Landlord agrees that such consent or approval shall
not be unreasonably withheld or delayed at such times as Tenant is not in
default in the performance of any of its obligations under this Lease beyond the
applicable grace period provided herein.  This paragraph shall not apply to any
provision in this Lease which expressly permits Landlord to arbitrarily withhold
its consent or approval.
 
                        (g)        Lessor agrees to provide exterminating
services to the Demised Premises and the building housing same.
 
       (h)        In the event the Building in which the Demised Premises are
situate is converted to a cooperative or condominium form of ownership, then,
and in such event, the Lessee, its successor in interest, or assigns, shall have
the first right of refusal to purchase the Demised Premises as a condominium
unit or to purchase shares allowing occupancy of the Demised Premises at a
purchase price set forth in any prospectus or Offering Plan approved by the
Attorney General of the State of New York, or for such price and on such terms
and conditions as are offered to any third party bona fide purchase for value or
to any other Tenant in occupancy of comparable space at that time.
 
       (i)          Tenant reserves the right to sublease his office with
written consent of landlord or his agent
 
       (j)          After thirty month of the lease tenant has the right of an
early withdrew of the lease with a penalty of (3) Three months rent payment.
 
       (k)         Lessor will renovate Demised Premises prior to occupancy in
accordance with agreed upon specifications
 
       (l)          Lessee shall have two months free rent
 
       (m)        Lessor shall include up to three listings on the vbuilding
directory and additional listings on the door sign at no additional cost
 
       (n)        Lessor shall pay for heat and airconditioning and electric and
water utilities. Lessee will pay for its telephone and internet service
 
 
21

--------------------------------------------------------------------------------

 
 
ENTIRE AGREEMENT
 
            37.       This Lease contains the entire agreement between the
parties and shall not be modified in any manner except by an instrument in
writing executed by the parties or their respective successors in interest.
 
            IN WITNESS WHEREOF, Lessor and Lessee have hereunto respectively
executed duplicate originals of this Lease as of the day and year first above
written.
 

 
ULSTER HEIGHTS PROPERTIES INC., Lessor
         
 
By:
/s/             
OSL Holdings Inc lessee
           
By:
/s/   

 
 
 
22


--------------------------------------------------------------------------------